Fourth Court of Appeals
                           San Antonio, Texas
                                 JUDGMENT

           Nos. 04-13-00658-CR, 04-13-00659-CR & 04-13-00660-CR

                            George Edward PURDY,
                                   Appellant

                                       v.
                                      The
                              The STATE of Texas,
                                    Appellee

          From the 216th Judicial District Court, Kendall County, Texas
                      Trial Court Nos. 4482, 4958 & 4959
                 Honorable N. Keith Williams, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, these appeals are DISMISSED.

 SIGNED November 13, 2013.


                                         _________________________________
                                         Catherine Stone, Chief Justice